By the Court, Rhodes, J.:
The case is presented on a statement which contains a summary of the pleadings and the findings and judgment. -The contest grows out of a conflict between the surveys of the Jimeno Rancho and the Colus Rancho. The facts in relation to the title to each of those ranchos, the confirmation of the titles, the official surveys, the confirmation of the surveys by the District Court, the appeals to the Supreme Court of the United States from the decrees confirming the surveys, and the dismissal of the appeals are substantially the same as are stated in Treadway v. Semple, 28 Cal. 652. We did not, in that case, nor do we in this, intend to lay down any new rules or principles for the government of that very perplexing class of cases growing out of a conflict of surveys, but wish simply to give effect to the Act of Congress of the 14th of June, 1860, in regard to the survey and location of private land claims in California, and in so doing, to follow the construction of the Act adopted by the Federal Courts.
In Rodriguez v. United States, 1 Wal. 587, those holding title under the Castro Grant, contested the survey of the Sanchez Grant. The Castro Grant, had been confirmed, surveyed, and patented prior to the passage of the Act of Congress of June 14th, 1860. To the objection that the location of the Sanchez Grant could not be sustained, so far as it conflicted with the Castro Grant as surveyed and patented, the Court made two answers. First—That the pending proceedings were instituted to determine where the Sanchez Grant ought rightfully to be located, and as the claimant of the grant was not, and had no opportunity to be, a party to any of the proceedings by which the Castro Grant was confirmed, surveyed, *667or patented, he was not bound by either the decree of confirmation, the survey, or patent; and Secondly—That those claiming title under the Castro Grant had made themselves parties to the pending proceedings, and must be bound by its results. The language of the Court plainly indicates, that it was considered that the second was a complete answer to the objection raised to the location of the Sanchez Grant; and this was accepted as the correct doctrine by this Court in Treacfooay v. Semple. In that case, in considering the effect of the final confirmation of the Jimeno survey upon the title of Semple, the defendant in that case and the plaintiff in this, as determined by the prior confirmation of the Colus survey, it is said: “ This must be regarded as an adjudication between the parties and with the consent of the defendant, that the plaintiff’s prior grant is properly located, and that the defendant’s subsequent grant to the extent of the interference was improperly located, and this determination is final and conclusive upon the right of the parties.”
The plaintiff in this case does not controvert the doctrine announced in that case, and indeed he relies upon it to show title in himself under the confirmation of the survey of the Colus Grant; but he endeavors to avoid its force, when invoked to uphold another and subsequent confirmation, to which proceeding he was a party. The facts of that case and this are the same, so far as they have any bearing on this question, except that in this case it is found that the plaintiff and George Hagar, the then claimant of the Jimeno Grant, entered into a stipulation on the 4th of January, 1861, before the confirmation of the survey of either rancho, by which Hagar withdrew his intervention in the matter of the survey of the Colus Ranch; and Semple withdrew his intervention in the matter of the survey of the Jimeno Rancho, “ save and except for the sole purpose of opposing its location over and upon the survey of the said Colus Rancho, should such effort be made.” The stipulation, whatever might have been its value in regulating the decree to be entered, could not by any possibility control or impair the conclusiveness or effect of the decree after it toas *668entered. And besides this, the fact appears in this case, as in Treadway v. Semple, that when the decree confirming the survey of the Jimeno Grant was pronounced, Semple, intervenor, was present in Court and consented to said decree.
It is urged with much earnestness, that as the claimant of the Jimeno Grant was a party to the proceeding for the confirmation of the survey of the Coins Grant, he is bound by the decree, and that it is conclusive as to him, and is beyond the reach of attack in his subsequent proceedings to confirm the survey of the Jimeno Grant. If such was the case, he should have set up that fact as an objection to the confirmation of the survey of the Jimeno Grant; but if he failed to present that objection, or if presented it was overruled, he could not afterward rely upon that fact as a ground of collateral attack upon the decree. He would occupy no better position in that respect than would a defendant to an ordinary civil action, holding a good bar to the action, which either is not presented or is overruled by the Court. And besides this, his objections, whatever they may have been, are removed by his consent to the decree.
It is impossible to see how the plaintiff can avoid the authority of Treadioay v. Semple, for the point now made was necessarily involved in that case. To succeed he must overthrow that case, and that cannot be done without overruling the case of Rodriguez v. United States. The Act of June 14th, 1860, declares the value and effect of a survey in the following terms : “ And the said plat and survey, so finally determined by publication, order or decree, as the case may be, shall have the same effect and validity in law, as if a patent for the land so surveyed had been issued by the United States ;” but the Act does not specify whether the patent, to which the survey is declared to be the equivalent, is one of the character described in the fifteenth section of the Act of Congress of March, 1851, to ascertain and settle private land claims in the State of California—which it is provided “ shall be conclusive between the United States and the said claimants only, and shall not affect the interests of third persons ”— *669or whether it is one of a higher and more conclusive grade. No difference is expressly assigned between the value of a survey that becomes final by the approval and publication of the Surveyor-General, and one that is confirmed by the District Court. It is very clear, however, that a survey becoming final in the first mode, could not directly divest or impair the title that had already vested in a third person under a patent issued by the United States, because the title having been conveyed by the United States, there was nothing left to be passed by the ministerial act of the Surveyor-General. A survey that has the support of a decree of confirmation of the District Court, may have a very different and much greater value and effect. But if this question were now for the first time presented, in connection with the complicated facts found in this case, it might admit of a serious doubt, whether by this Act, with the “ prompt and summary decision of all controversies on surveys and locations ” therein provided for, it was also intended to create a new, form of action for the trial of conflicting titles to land between adverse claimants. However this may be, we feel justified in following the construction adopted by the Supreme Court of the United States as we understand the decision in Rodriguez v. United States, and we are the more inclined to do so, because counsel have not called in question the authority of that case. #
Judgment affirmed.
Mr. Chief Justice Cubbey did not express any opinion.